Allowable Subject Matter
1.	This office action is a response to amendments submitted on 02/23/2021. Applicant has amended the claims to incorporate previously indicated allowable subject matter to independent claim 1. Thus, the application is now is in position for Allowance. 
2.	Claims 1 and 4 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
4.	KURAMITSU et al. (US 20190260324 A1) and MIYASHITA (US 20200343847 A1) are the closest prior art disclosed.
However, regarding claim 1 the prior arts disclosed above do not teach or fairly suggest alone or in combination “wherein the first inverter control unit also changes the first carrier frequency depending on a temperature of the first inverter, wherein the second inverter control unit also changes the second carrier frequency depending on a temperature of the second inverter, wherein the first inverter control unit stores a high-temperature frequency map and a normal frequency map as frequency maps in which a correlation between the operating point and the first carrier frequency is recorded, where the high-temperature frequency map is referred to when the first inverter is at a temperature equal to or higher than a first temperature and the normal frequency map is referred to when the first inverter is at a temperature lower than the first temperature, wherein the second inverter control unit stores a high-temperature frequency map and a normal frequency map as frequency maps in which a correlation between the operating point and the second carrier frequency is recorded, where the high-temperature frequency map is referred to when the second inverter is at a temperature equal to or higher than a second temperature and the normal frequency map is referred to when the second inverter is at a temperature lower than the second temperature, and wherein the first temperature and the second temperature are different from each other”.


Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837